United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2616
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

Jeremy Michael Traxler, also known as Geremy Traxler, also known as Ryan Lewis

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                           Submitted: January 31, 2017
                            Filed: February 13, 2017
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Jeremy Traxler appeals after he pleaded guilty to possession with intent to
distribute methamphetamine and the District Court1 sentenced him to 188 months in


      1
        The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
prison, the low end of the calculated United States Sentencing Guidelines range. His
counsel has moved to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), questioning the substantive reasonableness of Traxler’s sentence.

      After careful review, we conclude that the District Court did not impose a
substantively unreasonable sentence. See Gall v. United States, 552 U.S. 38, 51
(2007) (explaining that the substantive reasonableness of a sentence should be
reviewed for an abuse of discretion and noting that “[i]f the sentence is within the
Guidelines range, the appellate court may . . . apply a presumption of
reasonableness”). We have independently reviewed the record under Penson v. Ohio,
488 U.S. 75 (1988), and we find no nonfrivolous issues for appeal.

      We affirm the District Court and grant counsel’s motion to withdraw.
                     ______________________________




                                        -2-